Citation Nr: 0513537	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as the veteran's spouse for 
Department of Veterans Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
August 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 determination of the VA Regional 
Office (RO) in Chicago, Illinois.  The appellant's 
disagreement with the RO's determination that she was not the 
veteran's spouse led to this appeal.  In March 2003, the 
Board remanded the claim to the RO, and in March 2004 the 
appellant and her daughter testified before a decision review 
officer at the RO in Waco, Texas.  In April 2005, the Chicago 
RO returned the case to the Board.  

On review of the record, the Board notes that the appellant 
has initiated an apportionment claim.  Although that claim 
has been partially developed, it has not been adjudicated by 
the RO.  The Board therefore refers it to the RO for further 
appropriate action.  


FINDING OF FACT

By a memorandum dated in May 2004, the RO recognized the 
appellant as the veteran's spouse, and there is no longer a 
controversy regarding the benefit sought as to the issue of 
entitlement to recognition of the appellant as the veteran's 
spouse for VA purposes.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the appellant's claim of entitlement to 
recognition as the veteran's spouse for VA purposes.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).  

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  

The Board may dismiss any appeal that fails to allege error 
of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  

In this context, the Board observes that the record includes 
a marriage certificate showing the marriage of the appellant 
and veteran in Texas in June 1969.  In its March 2002 
determination, the RO denied recognition of the appellant as 
the veteran's spouse because of its conclusion that she was 
divorced from the veteran in 1984.  A later handwritten 
informal document in the claims file indicates that search of 
Texas divorce records by the RO produced no evidence of 
divorce between the veteran and the appellant, and in an 
informal memorandum dated in May 2004, the RO referred to the 
appellant as the veteran's spouse.  Immediately thereafter, 
the RO proceeded with the appellant's apportionment claim.  
This indicates that the RO has recognized the appellant as 
the veteran's spouse for VA purposes.  The veteran, through 
his legal custodian, has been informed of the appellant's 
claim that she is his legal spouse and of her request for 
apportionment of his benefits, and he has not contested her 
claims.  

As a result, the RO's recognition of the appellant as the 
veteran's spouse has fully resolved the appellant's appeal as 
to that issue.  The appeal will therefore be dismissed as 
moot because the relief sought, that is, the appellant's 
entitlement to recognition as the veteran's spouse for VA 
purposes, has been accomplished without the need for action 
by the Board.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


